        Case 3:19-cv-00613 Document 6 Filed 09/24/19 Page 1 of 3 PageID #: 43



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT HUNTINGTON

RICHARD OJEDA,

                Plaintiff,

v.                                                                 Civil Action 3:19-cv-00613


DEPARTMENT OF VETERANS AFFAIRS,


                Defendant.

                      DEFENDANT’S NOTICE OF TIME PERIOD
              TO SERVE ANSWER OR OTHERWISE PLEAD TO COMPLAINT

         Defendant United States Department of Veterans Affairs (“VA” or “Defendant”), by

counsel, respectfully submits this notice to the Court of the commencement and expiration dates

for the time period in which the VA must serve an answer or otherwise plead to the Complaint.

         1.     On August 22, 2019, Plaintiff Richard Ojeda (“Plaintiff”) filed the above-styled

Complaint in this action pursuant to the provisions of the Freedom of Information Act (“FOIA”),

5 USC § 552. FOIA provides that “[n]otwithstanding any other provision of law, the defendant

shall serve an answer or otherwise plead to any complaint made under this subsection within thirty

days after service upon the defendant of the pleading in which such complaint is made, unless the

court otherwise directs for good cause shown.” 5 USC § 552(a)(4)(C). See also Fed. R. Civ. P. 4(i)

(specifying requirements for service).

         2.     On September 18, 2019, Plaintiff served a copy of the Summons and Complaint on

the VA, thereby commencing the 30-day time period in which the VA has to serve an answer or

otherwise plead to the Complaint. The 30-day period is presently due to expire on October 18,

2019.
Case 3:19-cv-00613 Document 6 Filed 09/24/19 Page 2 of 3 PageID #: 44



                               Respectfully submitted,

                               MICHAEL B. STUART
                               United States Attorney

                               s/ Jennifer M. Mankins
                               Jennifer M. Mankins (W.Va. Bar No. 9959)
                               Assistant United States Attorney
                               United States Attorney’s Office
                               300 Virginia Street, East, Room 4000
                               Charleston, WV 25301
                               Phone: 304-345-2200
                               Fax: 304-347-5443
                               Email: jennifer.mankins@usdoj.gov
                               Counsel for Defendant




                                  2
      Case 3:19-cv-00613 Document 6 Filed 09/24/19 Page 3 of 3 PageID #: 45



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT HUNTINGTON

RICHARD OJEDA,

                Plaintiff,

v.                                                                  Civil Action 3:19-cv-00613


DEPARTMENT OF VETERANS AFFAIRS,

                Defendant.


                                CERTIFICATE OF SERVICE

       I hereby certify that on September 24, 2019, I electronically filed the foregoing Defendant’s

Notice of Time Period to Serve Answer or Otherwise Plead to Complaint with the Clerk of the

Court using the CM/ECF system which will send notification to the following CM/ECF

participants:

       Teresa C. Toriseva (WVSB #6947)
       Toriseva Law Firm
       1446 National Road
       Wheeling, WV 26003
       T: 304-238-0066
       F: 304-238-0149
       E: justice@torisevalaw.com
       Counsel for Plaintiff

                                             s/ Jennifer M. Mankins
                                             Jennifer M. Mankins (W.Va. Bar No. 9959)
                                             Assistant United States Attorney
                                             United States Attorney’s Office
                                             300 Virginia Street, East, Room 4000
                                             Charleston, WV 25301
                                             Phone: 304-345-2200
                                             Fax: 304-347-5443
                                             Email: jennifer.mankins@usdoj.gov
                                             Counsel for Defendant



                                                3
